Citation Nr: 0514020	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 926	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from December 1995 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
educational assistance under Chapter 30, Title 38, United 
States Code.  


FINDINGS OF FACT

1.  The veteran served on active duty from December 19, 1995, 
to October 23, 1998, a period of 34 months and 5 days.

2.  The veteran first entered into active duty after June 30, 
1985.

3.  The veteran did not serve at least three years of 
continuous active duty in the Armed Forces, and her initial 
period of active duty was not less than three years.

4.  The veteran was not discharged or released from active 
duty because of a service-connected disability; for a pre-
existing medical condition not characterized as a disability; 
for hardship; for the convenience of the Government after 
completing 20 months of a less than 3-year enlistment or 30 
months of a 3-year enlistment, or as a result of a reduction 
in force; or, for a physical or mental condition not 
characterized as a disability and not due to misconduct but 
determined to have interfered with duty.


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is eligible for Chapter 30 
educational assistance benefits based on service from 
December 1995 to October 1998.  Applicable regulations 
provide that an individual may be entitled to educational 
assistance in certain circumstances under Chapter 30, Title 
38 of the United States Code.  Under 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002) and 38 C.F.R. § 21.7042(a)(1) 
(2004), eligibility may be established when an individual 
first entered into active duty as a member of the Armed 
Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's initial period of active duty is less than three 
years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. 
§ 21.7042(a)(2).

The evidence of record indicates that the veteran first 
entered into active duty on December 19, 1995.  Therefore, 
she has satisfied the first prong of 38 U.S.C.A. § 3011 and 
38 C.F.R. § 21.7042.  The veteran has failed to satisfy the 
second prong, however, as the evidence shows she did not 
serve for three years of continuous active duty, nor was her 
initial period of active duty less than three years.  Based 
on her discharge date of October 23, 1998, the Board 
calculates that she served 2 years, 10 months, and 5 days of 
her 3-year enlistment.  As this time period is less than the 
three years of continuous active duty service required by 
law, entitlement to Chapter 30 educational assistance 
benefits may not be granted.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may 
nevertheless be entitled if she was discharged or released 
from active duty for a service-connected disability, a pre-
existing medical condition not characterized as a disability, 
hardship, the convenience of the Government after serving 30 
months of a 3-year enlistment or 20 months or a less than 3-
year enlistment, or as a result of a reduction in force, or, 
for a physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7042(a)(5).  

The veteran has not established that she was discharged or 
released for any of the above-noted reasons.  The veteran's 
Certificate of Release or Discharge from Active Duty (DD Form 
214) notes that she was discharged from service because of 
alcohol rehabilitation failure.  The United States Navy has 
advised VA that the veteran's reason for separation code is 
JPD, which is "Other," based on her alcohol rehabilitation 
failure.  Official service records thus show that she was not 
discharged for the convenience of the government [COG], or 
for any disability, or for conditions interfering with duty 
(discharge code [CIWD]).

The veteran has alleged that she successfully completed her 
alcohol rehabilitation program.  She submitted a letter from 
her command, dated in July 1997, that noted she had completed 
the treatment phase of her rehabilitation program.  She still 
needed to participate in an aftercare program for one year.  
Although the veteran asserts she successfully completed the 
program, her narrative reason for separation on her DD 214 
shows that she did not.  The veteran could not have been 
separated for failure to complete her program if she had 
successfully completed the program.  Further, the veteran 
signed her DD 214 at the time of her discharge, when the 
reason for separation was included on the document.  She knew 
at that time the reason for her discharge.  The appellant has 
presented no other evidence to contradict the evidence of 
record that she was discharged for alcohol rehabilitation 
failure.

Based on the foregoing, the Board finds that the veteran has 
failed to meet basic service eligibility requirements 
provided by law.  Therefore, she is not entitled to Chapter 
30 educational assistance.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  
The Board notes that the RO failed to apprise the veteran of 
the provisions of the VCAA in the statement of the case, or 
at any other time.  Nevertheless, in this case it is not the 
factual evidence that is dispositive of this appeal, but 
rather the governing law.  In cases such as this, where the 
disposition is based on the law, and entitlement is not 
shown, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis, supra.  The appeal 
is without legal merit and further development or analysis 
would not be productive.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Further action consistent with the VCAA is 
therefore not required.  Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

The veteran's claim for entitlement to Chapter 30 educational 
assistance is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


